Citation Nr: 9919609	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-48 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
low back.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to an increased evaluation for residuals of a 
fragment wound of the right upper extremity (Muscle Group 
VI), with history of transient neuropathy, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Portland, Oregon.

The Board notes that in addition to the fragment wound 
residuals of the right upper extremity, service connection is 
also in effect for:  Fibromyalgia, rated as 40 percent 
disabling; post-traumatic stress disorder, rated as 30 
percent disabling; residuals of a fragment wound of Muscle 
Group XXI, rated as 10 percent disabling; and multiple scars 
of the right arm, chest, and back, with retained foreign 
bodies, rated as noncompensably disabling.  The combined 
disability rating of 70 percent has been in effect since 
September 18, 1991.  A total compensation rating based on 
unemployability by reason of the veteran's service-connected 
disabilities has been in effect since that same date.

A review of the record shows that the inservice wound may 
have affected the veteran's radial nerve.  Under 38 C.F.R. 
§ 4.55(a) (1998) a muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the same body 
part, unless the injuries affect different functions 
entirely.  To the extent that the veteran's radial nerve 
injury may affect entirely different functions from that 
controlled by Muscle Group VI, the veteran may be entitled to 
service connection for such disability.

The RO, however, has not adjudicated the veteran's 
entitlement to service connection for such disability, and 
the Board does not have jurisdiction of that issue.  
Accordingly, it is referred to the RO for appropriate 
consideration.  Bruce v. West, 11 Vet. App. 405 (1998) (Where 
the veteran raises a claim that has not yet been adjudicated, 
the proper course is to refer that issue to the RO).



FINDINGS OF FACT

1.  There is no competent evidence of a nexus between service 
and any current irritable bowel syndrome.

2.  There is no competent evidence showing a nexus between 
the veteran's current low back arthritis and his active 
service.

3.  Residuals of a shrapnel wound of the right upper 
extremity are manifested by complaints of numbness and pain, 
multiple scars, and absent triceps reflex.  

4.  It is not shown that the veteran has more than moderately 
disabling residuals secondary to the inservice wound and the 
overall level of impairment is not shown to be more than 
moderately severe in nature.



CONCLUSIONS OF LAW

1.  The claim for service connection for irritable bowel 
syndrome is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for entitlement to service connection for 
arthritis of the back is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of a shrapnel wound to the right upper 
extremity, with injury to Muscle Group VI, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.55, 4.56, 4.72, 4.73, Diagnostic Code 5306 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Irritable Bowel Syndrome 
and Arthritis of the Back

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only plausible to 
satisfy the initial burden of § 5107."  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If not, the claim must 
be denied and there is no further duty to assist the veteran 
with the development of new evidence pertaining to that 
claim.  See Epps v. Gober, 126 F.3d. 1464, 1468 (1997); 
38 U.S.C.A. § 5107(a).

In order for a claim for service connection to be well 
grounded, there must be:  (1) Competent evidence of a current 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and (3) 
evidence of a nexus between the inservice injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.306 (1998).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  In 
addition, service connection may also be granted for 
disability which has been aggravated by a service-connected 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Under the provisions of 38 U.S.C.A. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
This rule does not mean that any manifestation of joint 
pain...in service will permit service connection of 
arthritis..., first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or within the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that the veteran had 
a chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the U. S. Court of Appeals for Veterans 
Claims (Court's) case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim is to be 
well grounded or reopened on the basis of § 3.303(b) if the 
condition is observed during service or during any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinative issue is one of medical 
etiology or medical diagnosis, competent medical evidence 
must be submitted to make a claim well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  A lay 
person is, however, competent to provide evidence of the 
recurrence of observable symptoms during and following 
service.  See Savage, 10 Vet. App. at 495.

Irritable Bowel Syndrome

A review of the evidence of record discloses that in a report 
of medical history for general clinical purposes dated in 
August 1969, the veteran indicated that he either was being 
treated or had been treated in the past for stomach or 
intestinal trouble.  He referred to amebiasis.  In his report 
of medical history made in conjunction with separation 
examination in December 1970, he reported either having or 
having had various problems, including frequent indigestion 
and stomach, liver, or intestinal trouble.  In the block for 
physician's summary and elaboration of all pertinent data, 
notation was made of frequent indigestion.  It was also noted 
that he had had amebiasis in 1969, but had had no sequelae.  
Clinical examination at that time did not identify any 
pertinent abnormality.

At the time of examination by VA in March 1971, the digestive 
system was unremarkable.

Of record are reports of VA outpatient visits on periodic 
occasions dating from 1983.  At the time of one such visit in 
March 1984, the veteran referred to belching a lot and having 
diarrhea.  It was reported he had had amebic dysentery in the 
past.  He reported vomiting and diarrhea off and on for the 
past year.  At the time of a visit in April 1984, it was 
indicated the veteran was being seen on a follow-up from the 
Roseburg VA facility where a physician had indicated he had 
irritable bowel syndrome.

At the time of a May 1984 visit the veteran again referred to 
diarrhea and gastric distress.  The assessment was gastric 
distress--"wound shrapnel."

Subsequent medical evidence refers primarily to unrelated 
complaints and abnormalities.

The subsequent medical evidence includes the report of a VA 
examination of the intestines accorded the veteran in January 
1994.  The veteran stated that in 1978 he had been given a 
diagnosis of duodenal ulcer disease and was given antacids.  
He denied any history of gastrointestinal bleeding.  
Currently, he reported that his gastrointestinal symptoms 
were stable if he avoided nonsteroidal anti-inflammatory 
drugs, aspirin, and spicy foods.  He claimed that he had had 
irritable bowel syndrome since 1985.  The symptoms at that 
time reportedly included diarrhea, belching, and abdominal 
cramping.  He reported that he had had a gallbladder 
ultrasound done at a VA medical center and it was negative.  
He was then advised to increase fiber in his diet and to 
drink more water.  He made these changes and had noted a vast 
improvement in his symptoms since that time.

On examination bowel sounds were present and the abdomen was 
nontender.  There were no masses.  The liver and spleen were 
not palpable.  Guaiac was positive.  Reference was made to a 
barium enema done in December 1993 which was described as 
having been normal.  An upper gastrointestinal series done in 
January 1994 was interpreted as showing a slightly deformed 
duodenal bulb from previous peptic disease.  The impression 
was "deformed duodenal bulb without demonstration of active 
ulcer at this time."

The impressions included:  History of peptic ulcer disease, 
currently asymptomatic; and reported history of irritable 
bowel syndrome with barium enema normal, both examinations 
showing guaiac-positive.

Also of record is a report of a January 1997 outpatient visit 
at which time a nurse practitioner reported that studies had 
shown that initial mortar shell trauma caused related 
degeneration with progressive pain and disability.  The 
individual related that he had reviewed the notes from the 
physician who had examined the veteran in May 1994, and 
concurred with her.  The assessments included fibromyalgia, 
degenerative spine, IBS, and PTSD.

The veteran was accorded another examination of his 
intestines by a VA nurse in May 1997.  The veteran asserted 
that he had had irritable bowel syndrome which was a direct 
result of his PTSD and fibromyalgia.  He reported that he was 
receiving treatment and evaluation from a nurse at the 
Roseburg VA Medical Center.  As for the sigmoidoscopic 
examination he underwent at the Roseburg facility in November 
or December 1996, the results of the test were not available 
to the examiner.

The veteran reported a frequency of 2 to 4 bowel movements a 
day.  He stated that when under stress he would experience up 
to six movements a day.  He described his stool as soft, 
formed, and brown in color.  He denied pain with defecation, 
sense of urgency, or a feeling of incomplete emptying of the 
rectum.  He also denied vomiting, abdominal pain, 
constipation, diarrhea, hematochezia, melena, or mucus with 
stool.  All of the above symptoms were reportedly present at 
the time of diagnosis in 1984.  He stated that as long as he 
adhered to his diet regimen of increased fiber and fluids and 
avoided foods that precipitated the abdominal cramping, he 
was free of symptoms.  Current weight was given as 175 
pounds.  It was stated the maximum weight over the past year 
and his maximum lifetime weight was also 175 pounds.

Examination findings included mild tenderness of the abdomen.  
Rectal examination was negative.  Other diagnoses were:  
Irritable bowel syndrome, controlled with diet; no clinical 
evidence of anemia.

The veteran was accorded an examination of his stomach by VA 
in July 1997.  He reported that in approximately 1984, he had 
been evaluated because of complaints of cramping and 
diarrhea.  He recalled that he had undergone a barium enema, 
an ultrasound, and multiple stool studies, all of which were 
normal.  He claimed that he was advised to go on a high fiber 
diet for probable irritable bowel syndrome.  He stated that 
since that time he had done fairly well and had continued to 
have rather frequent bowel movements, generally four a day.  
He related that occasionally he would have fairly loose 
stools and diarrhea.  There had not been any blood in the 
stools.  Weight had been stable.  He denied any history of 
anemia.  He generally ate a reasonable diet and had no 
significant anorexia.  He denied nausea or constipation.  
Recently, sigmoidoscopic examination was accomplished and was 
interpreted as being normal.  Stool hemoccults one year 
previously also were reportedly normal.

Findings included a diffuse and mildly tender abdomen.  The 
examination was otherwise unremarkable.  The examiner 
commented that the veteran had "long-standing" symptoms 
dating back more than 10 years of frequent bowel movements 
with abdominal cramping.  It was noted that over the years 
several evaluations had been negative for any organic 
disease, including recent sigmoidoscopic examination and 
stool hemoccult testing.  The examiner indicated that from 
the longstanding history and the nature of the veteran's 
symptoms, "I feel we can feel fairly confident in making the 
diagnosis of irritable bowel syndrome."  

The veteran was accorded another examination of the 
intestines by VA in June 1998.  The examination was conducted 
by the same physician who saw the veteran in July 1997.  
Notation was again made that the veteran had longstanding 
history of irritable bowel syndrome diagnosed originally in 
the early 1980's.  He had had rather constant symptoms of 
diarrhea and abdominal cramping.  He had been able to control 
his symptoms reasonably well with a high fiber diet and he 
continued to have frequent bowel movements, generally 4 to 6 
a day, and occasional constipation.  He also had cramping 
associated with the diarrhea and some urgency.  He denied any 
hematochezia.  

He reported that his appetite had generally been O.K.  He 
also reported occasional nausea.  He had experienced about a 
12-pound weight loss for the past six months.  This seemed to 
correspond with his using some over-the-counter preparations; 
otherwise, he reported his appetite had been O.K.  It was 
noted that current weight was 153 pounds.  This was reported 
as being down from his base line of 165 pounds.  Examination 
findings included a diffusely tender abdomen.  The assessment 
was chronic irritable bowel syndrome which seemed to be 
stable and unchanged from examination of the previous year.  
Recent weight loss was described as of unclear causation, 
possibly being secondary to recent over-the-counter 
medications.

In an October 1998 statement, the aforementioned examiner 
indicated that the cause of the irritable bowel syndrome was 
unknown.

Based on a review of the evidence of record, the Board finds 
that there is no medical opinion of record attributing any 
irritable bowel syndrome to the veteran's active service.  
While there was a notation made at the time of separation 
examination in December 1970 that the veteran had complaints 
of frequent indigestion, no disability entity was identified 
at that time.  Further, at the time of examination by VA in 
March 1971, the digestive system was described as 
unremarkable.  It was not until 1984 that there was notation 
of the presence of irritable bowel syndrome.  An assessment 
was made at the time of one visit in 1984 of "gastric 
distress--wounds shrapnel.  However, the report of that visit 
does not reflect that the veteran was accorded an examination 
at that time.  It appears the assessment was based on 
information given by the veteran.  Additional evidence 
obtained at the time of the several outpatient visits in 1984 
reflected that when the veteran was seen for the first time 
in 1984, that being the month of March, he reported symptoms 
of vomiting and diarrhea of only one year's duration.  He did 
not refer at any time to having had continuous symptoms since 
his active service many years earlier.  The veteran has 
reported having been told by a physician that he had 
irritable bowel syndrome in 1984, but again this was a time a 
number of years following service discharge and there is no 
medical opinion of record from that physician attributing the 
irritable bowel syndrome to the veteran's active service.  
While there was an indication that the veteran was seen for 
gastrointestinal symptomatology prior to the report of the 
visit in 1984, as noted above, the veteran himself reported 
at the time of the March 1984 visit that he had only had the 
symptoms for one year previously.  Accordingly, the 
undersigned sees no need in attempting to obtain any 
additional records since they would not be contemporaneous 
with the time of the veteran's service.

The veteran has also argued in the alternative that his 
irritable bowel syndrome is a direct result of his service-
connected PTSD and fibromyalgia.  However, he has presented 
no medical opinion discussing any kind of causal relationship 
between irritable bowel syndrome and the service-connected 
disorders.  As for the veteran's comments themselves, while 
they are competent to show the incurrence of problems during 
active service, he himself is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  In this case, the veteran 
is not competent to provide a medical diagnosis and associate 
it with his active service or with any service-connected 
disabilities he might have.

There is no medical opinion of record attributing the current 
irritable bowel syndrome to the veteran's active service or 
to his service-connected disorders.  Since he has not 
presented competent medical evidence of a nexus, his claim 
must be denied as not well grounded.  Because the claim is 
not well grounded, the VA is under no further duty to assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).

Arthritis of the Back

A review of the service medical records reveals that when the 
veteran was injured in March 1969, the injured areas included 
the back.  Examination during hospitalization in 1969 showed 
multiple small puncture wounds over the back.

When discharged from service department hospitalization in 
July 1969, the diagnoses included fragment wounds of the 
back, with no artery or nerve involvement.  In the report of 
medical history made at the time of separation examination in 
December 1970, the veteran indicated either having or having 
had unspecified arthritis or bone, joint, or other deformity.  
Elaboration was not provided.  Clinical evaluation of the 
spine was recorded as normal.

Orthopedic examination by VA in March 1971 was without 
reference to the back.

By rating decision dated in June 1971, service connection was 
granted for multiple scars of the right arm, chest, and back, 
and a noncompensable evaluation was assigned.

Subsequent medical evidence includes the report of a VA 
orthopedic examination of the veteran in May 1991.  
Orthopedic symptoms included minimal symptoms involving the 
thoracic and thoracolumbar region.  The lower lumbar spine 
had moderate chronic pain, with radiation into the right 
buttock region.  X-ray studies were not taken of the lumbar 
spine.  A pertinent diagnosis was not made.

Additional medical evidence includes the report of a physical 
examination accorded the veteran by H. Walter Emory, M.D., in 
August 1992.  The veteran complained of pain in various 
joints, including the back.  He reported the low back pain 
had been of relatively long duration and of unknown 
causation.  It was specifically stated that "he [the veteran] 
does not think it is related to shrapnel injury."  However, 
he indicated that his upper back discomfiture was thought to 
be related to his war injury.  The examination impressions 
were:  Injury due to shrapnel in service, with right upper 
extremity and chest injuries; and fibromyalgia.  The examiner 
stated he did not see evidence of serious inflammatory 
disease.  He noted the veteran's clinical complaints which 
included aches and pains and stiffness were all consistent 
with a diagnosis of fibromyalgia.

The veteran was accorded a rating examination by VA in 
January 1994.  Complaints included low back pain of 20 years' 
duration.  The veteran recalled an incident when hiking with 
a pack up a hill in Vietnam when his back "went out."  He 
claimed that he was medivaced to his base camp and received 
two days of bed rest.  He continued to have low back pain 
with radiation up and down both legs.  He also complained of 
bilateral leg numbness and tingling.  Current examination 
findings included tenderness of the lumbosacral area.  The 
impressions included chronic low back pain without findings 
on examination consistent with radiculopathy.

The veteran was accorded an examination of the spine by VA in 
May 1994.  Examination findings at that time included a 
diffusely tender spine to percussion without any gross spinal 
deformities noted.  The examination impression included 
degenerative arthritis of the thoracic spine by report.  The 
examiner indicated that with regard to this, she had not yet 
reviewed X-ray studies.  She noted that if they showed 
degenerative changes, "this probably is related to the 
injuries that he suffered which have led to long-standing 
postural changes as a result of pain.  It should be 
emphasized that this is a probable association, but not a 
definite one."

On a VA outpatient visit in January 1997, an assessment was 
made of "Degen. spine."

The veteran was accorded an examination of the peripheral 
nerves by VA in May 1997.  He complained that since 
examination by VA in 1991, he had had increasing difficulties 
with the thoracic and lumbar areas, with increasing pain and 
stiffness.

Notation was made of the diagnosis of fibromyalgia.  Lumbar 
spine films taken in January 1994 reportedly showed mild 
scoliosis and degenerative arthritis with retained shrapnel 
in the right flank.  His claims folder was available for 
review.  The pertinent impression was degenerative arthritis 
of the lumbar spine with superimposed chronic muscle 
strain/sprain of the lumbar and thoracic spine 
(fibromyalgia?).

Later in May 1997 the veteran was accorded an examination of 
the spine by VA.  The purpose of the examination was to have 
the examiner express an opinion with detailed rationale as to 
the etiology of any back arthritis identified.  The physician 
was aware of the comments made by the examiner who evaluated 
the veteran in 1994 and expressed the opinion that the 
veteran had scoliosis secondary to rib fractures sustained in 
the inservice injury which caused degenerative joint disease 
to occur in the lumbar spine.  A detailed examination was 
accomplished and the X-ray studies included a series of the 
thoracic, lumbar, and cervical spine.  The studies showed no 
evidence of degenerative joint disease in the thoracic spine.  
There were spurring and narrowing of the lumbar spine.  The 
examination diagnoses included lumbar spondylosis and lumbar 
scoliosis causing some mechanical low back pain.

The examiner addressed the question of whether the veteran's 
rib fractures and the sucking chest wound he sustained in 
service had caused subsequent scoliosis in the lumbar area.  
The examiner noted that the rib fractures were about 2 inches 
from the costochondral junction and had healed without any 
deformity.  The examiner concluded that there was no 
scientific reason for rib fractures in the thoracic area to 
cause scoliosis in the lumbar area.  He added that "most 
certainly his (the veteran's) degenerative spondylosis and 
mild lumbar scoliosis at L2-3 and L3-4 are due to genetic 
factors and are not related to his March 20, 1969, injury."

Analysis

Based on the foregoing, the Board finds that there is not 
shown to be competent medical evidence of a nexus between 
service and the veteran's degenerative spondylosis and 
scoliosis documented in the 1990's, many years following 
service discharge.  The undersigned is aware of the May 1994 
communication from the physician who opined that if it were 
shown the veteran had degenerative changes of the thoracic 
spine on X-ray study, then this would probably be related to 
the injuries he sustained in service.  X-ray studies have 
failed to show degenerative changes, thus, the May 1994, 
cannot be read as providing competent evidence of a nexus.

A nurse practitioner who examined the veteran in January 1997 
reported that studies had shown that initial musculoskeletal 
trauma caused related degeneration that resulted in 
progressive pain and disability.  However, the nurse 
practitioner did not specifically link any current 
degenerative joint disease to the inservice injury.  

The board-certified orthopedic surgeon who conducted the 
comprehensive examination of the veteran in May 1997 had the 
entire claims folder, including the aforementioned 
communications available to him, and he opined there was no 
scientific reason why rib fractures in the thoracic area 
would cause scoliosis in the lumbar area.  That surgeon noted 
that X-ray studies of the thoracic spine did not show the 
presence of degenerative changes.  That would therefore 
render meaningless the comment by the physician who examined 
the veteran in 1994.  The orthopedic surgeon expressed the 
opinion that the veteran's degenerative spondylosis and 
lumbar scoliosis were due to degenerative changes and he 
specifically stated that they were not due to the inservice 
injury.  Accordingly, the undersigned finds that the veteran 
has not presented competent medical evidence of the 
incurrence of arthritis of the back or any back disability in 
service or being attributable to service and the claim for 
this disorder must therefore be denied as not well grounded.  
The undersigned also notes that there is no evidence of 
record indicating a causal relationship between any service-
connected disability and arthritis of the back.

While the veteran's own statements are acceptable to show the 
incurrence of his back having been injured during active 
service, the veteran is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Entitlement to a Rating in Excess of 30 Percent for Residuals 
of a Shell Fragment Wound Involving the
Right Upper Extremity

In the instant case, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998).  The percentage ratings contained in this schedule 
represent as far as can be practicably determined the average 
impairment in earning capacity resulting from diseases and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation to be assigned, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
any determination reached.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7, (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

A review of the evidence of record discloses that in March 
1969 the veteran sustained fragment wounds from an explosion 
of hostile weapons fire.  This resulted in injury to the back 
and to the arm with a hemothorax on the right and a median 
nerve palsy on the right.  He underwent closed thoracotomy 
and debridement on the day of injury and subsequent delayed 
primary closure.  He was evacuated to the United States and 
admitted to a service department for follow-up care.  He 
responded to physical therapy and radial nerve function 
eventually was noted to have nearly completely returned on 
the right.  On June 13, 1969, he was discharged to duty with 
temporary profile limitations on excessive use of the upper 
extremities.  The final diagnoses included fragment wound to 
the right upper extremity with no artery involvement and 
transient neuropathy of the right radial nerve.

The veteran was accorded electromyographic examination at a 
service department facility in January 1970.  It was reported 
the examination was negative.  Total quantitative motor 
output was well within normal limits in all muscles.  
However, there was in the discharge pattern of the full 
contraction picture a rather characteristic bursting of 
supratentorial weakness picture which the examiner thought 
might provide an answer for some of the disparity between 
manual muscle testing and electrical findings.

At the time of examination by VA in March 1971, the veteran 
stated that he was right-handed.  On examination the midthird 
of the triceps appeared to be missing and on upper arm 
extension against resistance, there was muscle above and 
below, but the midthird was a concavity down to the humerus.  
The wound in this area was 2 1/2 inches long.  Other findings 
included no discernible interosseous atrophy and negative 
sensory testing.  Motion testing of the joints of the right 
upper extremity was normal except for right elbow extension 
which was to 25 degrees, a number which the examiner stated 
was "really nothing."  The diagnoses were penetrating shell 
fragment wounds of the posterior right upper arm with partial 
loss of the triceps muscle and partial ulnar sensory deficit 
of the right upper extremity.

Subsequent medical evidence includes the report of an 
orthopedic examination accorded the veteran by VA in May 
1991.  X-ray studies of the right shoulder joint area at that 
time were within normal limits, except for the presence of 
metallic fragments.  Right elbow X-ray studies were also 
within normal limits, except for the presence of metallic 
fragments.  The diagnoses were:  Chronic pain in the neck and 
right trapezius muscle area diagnosed as chronic muscular 
strain with a notation that the cervical nerve roots were 
probably O.K., with more peripheral problems of the right 
upper extremity being from injuries to the peripheral nerves.  

The diagnoses were:  Chronic pain in the neck and right 
trapezius muscle area diagnosed as chronic muscular strain.  
Cervical nerve roots are probably O.K., with more peripheral 
problems of the right upper extremity being from peripheral 
injuries to peripheral nerves.  It was stated neurologic 
consultation would be necessary if a more definite opinion 
was needed on the right nerve root status in the neck; 
shrapnel wounds have occurred to the right scapula area, the 
right upper arm, and the proximal part of the right forearm.  
These were well healed.  The wound of the right upper arm 
caused major damage to the triceps muscle and two peripheral 
nerves.  Continued pain, numbness, weakness, and clumsiness 
in the right upper extremity was diagnosed as residuals of 
the nerve injury in the right upper arm.  Neurologic 
consultation would be necessary if a more definite opinion 
was needed on the exact neurological deficit; symptoms in the 
neck and right upper extremity were probably significantly 
increased by chronic tension and /or depression; physical 
findings of both hands indicate that the veteran has a good 
level of manual activity.

At the time of examination by H. Walter Emory, M.D., in 
August 1992, it was indicated that obvious inflamed and 
swollen joints were not evident.  Joint function of the hip 
and extremities was essentially intact and unremarkable.  
Mild swelling with mild tenderness was noted in the right 
glenohumeral notch.  Cursory gross neurologic examination was 
intact and unremarkable, although there was a questionable 
Tinel's sign thought present in the right wrist.  The 
impressions were:  Injury due to shrapnel in service, with 
right upper extremity and chest injuries; and fibromyalgia.  
The examiner opined that examination of the upper extremities 
suggested a good recovery had been obtained from military 
injuries.  Notation was made of some swelling of the right 
shoulder, but it was believed motion and strength were 
relatively free and unremarkable.  The clinical complaints of 
aches and pains, stiffness, and poor sleep were described as 
all consistent with a diagnosis of fibromyalgia, a disability 
for which as noted above, service connection is in effect.

At the time of examination by VA in January 1994, findings 
included present pulses in all extremities.  There was 
decreased strength in the right hand and arm with atrophy 
noted in the right forearm and upper arm.  The impressions 
included history of right upper extremity injury while in 
Vietnam with residual muscle atrophy and decreased strength.

The veteran was accorded an examination of the spine by VA in 
May 1994.  Findings included scarring of the right posterior 
upper arm and right posterior chest wall region.  There was 
atrophy of the right triceps.  Range of motion of the 
shoulders was normal, although there was pain on abduction of 
the right arm.  Elbows, wrists, and fingers were 
unremarkable.  Motor strength testing was normal, although 
the right triceps was not tested.  The impressions included 
history of extensive injuries to the chest and right upper 
extremity.

The veteran was accorded a peripheral nerve examination by VA 
in May 1997.  He complained that he had never made a good 
recovery with his right arm since the injury in service.  He 
believed that the arm had always been weak and he felt it had 
worsened over the past few years.  Notation was made that his 
last examination at the VA facility was in April 1991.

Motor testing on current examination showed mild global 
weakness in the right upper extremity, both proximal and 
distal.  Pain behavior and exaggeration were not noted on 
examination.

The impressions included global impairment of the right upper 
extremity from a war injury, with generalized weakness.  The 
examiner commented that it appeared the veteran had some 
decline in the use of the right upper extremity, but whether 
this was from stress or disuse was uncertain.  The examiner 
opined it was unlikely there was any progressive nerve 
damage.

The veteran was accorded a comprehensive examination of the 
spine by VA in May 1997.  The examiner stated that in his 
opinion the right upper extremity difficulties had been 
stable since at least 1991, because his examination compared 
to those done in the past was "basically unchanged."

Subjective complaints included numbness of the right arm with 
pain.  Findings on examination included flexion of the right 
elbow to 150 degrees, with a notation that normal was from 0 
to 150 degrees.  Extension was also 150 degrees, with a 
notation that normal was from 0 to 150 degrees.  Pronation 
was to 80 degrees, with a notation that normal was from 0 to 
80 degrees.  Motion of the left elbow measured the same in 
each direction.  Right shoulder motion was normal in each 
direction.  The right biceps measured 29 inches while the 
left measured 30 inches.  The right forearm measured 26.5 
inches, while the left measured 27 inches.  Muscle strength 
of the shoulders and arms was 5 in each upper extremity.  
Sensory testing was intact.  Palpation was unremarkable.  
Reflexes on neurological testing were two plus for the biceps 
muscles in each extremity.  Right triceps reflex was 0 while 
the left was two plus.  Sensory reflex on the right was 
decreased.

In summarizing the examination, the examiner stated that 
there were multiple scars over the right chest area and the 
right arm.  There was some absence of feeling in the right 
arm from the old injury and there was an absent reflex of the 
right arm when compared to the left.  Reference was made to a 
January 1991 examination report which resulted in a diagnosis 
of post traumatic residual weakness and neuropathy of the 
right upper extremity with current symptomatic aggravation by 
chronic overuse and excessive progressive lifting and 
possible early cervical spondylosis.  There was also 
reference to a report from another physician who examined the 
veteran in January 1991.  That report indicated no triceps 
reflex on the right compared to the left.  It was felt that 
the veteran had had no specific injury of the right upper 
extremity.

The examination diagnoses included injury of the radial nerve 
secondary to the open wound to the right arm with sensory, 
but not motor, residuals secondary to the March 1969 
inservice injury.

The examiner stated that he agreed with the physician who 
examined the veteran in January 1991 that the veteran's right 
arm pain was not due to nerve root pressure in the cervical 
area since there were no objective findings to suggest that 
either on examination or on X-ray study.  The objective 
findings of an absent triceps reflex on the right as compared 
to the left were constant since the report of 1991 and were 
probably secondary to radial nerve injury, although notation 
was made that the veteran's sensory deficit as mentioned at 
the present time was not specific for that nerve.  The 
physician stated that it "is certainly related to his March 
20, 1969, injury."  

Analysis

Since the veteran is right-handed, that is his major dominant 
extremity.  The provisions of 38 C.F.R. § 4.73, Diagnostic 
Code 5306, provide for evaluations of injury to Muscle Group 
VI, the long end of the triceps, the extensor muscles of the 
elbow, the triceps and anconeus muscles and pertaining to arm 
extension and shoulder stabilization.  Under that code, a 30 
percent evaluation is warranted for a moderately severe 
injury.  A 40 percent rating is warranted for severe 
disability of the major extremity.

Also applicable to evaluation of disability are the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.47, 4.50, 4.51, 
4.52, 4.53, 4.54, 4.56 (1998).

The Board notes that the rating schedule was revised with 
respect to ratings applicable to muscle injuries, effective 
July 3, 1997.  62 Fed. Reg. No. 106, 30235-30240 (June 3, 
1997) (codified at 38 C.F.R. §§ 4.55-4.73, Diagnostic 
Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72, removed and 
reserved).  The defined purpose of these changes was to 
incorporate updates and medical terminology, advances in 
medical science, and to clarify ambiguous criteria.  The 
comments clarified that the changes were not intended to be 
substantive in nature.  See 62 Fed. Reg. No. 106, 30235-
30237.

While there has been no change in the criteria set forth 
under Diagnostic Code 5306 from a literal standpoint, the 
underlying regulations defining injury to muscle in 38 C.F.R. 
§ 4.56 have been revised.  Accordingly, consideration must be 
given to the schedular criteria for evaluating muscle 
injuries in effect prior to and beginning July 3, 1997, 
specifically 38 C.F.R. § 4.56, with application of whichever 
criteria are more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991), and Fischer v. 
West, 11 Vet. App. 121 (1998).

The provisions of 38 C.F.R. § 4.56 are now as follows:  (a) 
An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) a 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) for VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; 
(d) under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe as follows:  

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through-and-through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
inservice treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through-and-through or deep penetrating wound by 
small high velocity missile or large low velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared to sound side.  Tests of 
strength and endurance compared to sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through-and-through or deep penetrating wound due to high 
velocity missile, or large multiple low velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56 (1998).

The provisions of 38 C.F.R. § 4.56 prior to July 3, 1997, are 
as follows:  (a) Slight (insignificant) disability of 
muscles.  Type of injury.  Simple wound of muscle without 
debridement, infection or effects of laceration.

History and complaints.  Service department record of wound 
of slight severity or relatively brief treatment and return 
to duty.  Healing with good functional results.  No 
consistent complaint of cardinal symptoms of muscle injury or 
painful residuals.

Objective findings.  Minimum scar; slight, if any, evidence 
of fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through-and-through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and residuals of debridement or prolonged 
infection.

History and complaint.  Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.

Objective findings.  Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests (unclear) 
antagonistic muscles relax is to be applied to ensure 
validity of tests.)

(c) Moderately severe disability of muscles.

Type of injury.  Through-and-through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization.

History and complaint.  Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.

Objective findings.  Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared to 
sound side) give positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through-and-through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.

History and complaint.  As under moderately severe (paragraph 
(c) of this section), in aggravated form.

Objective findings.  Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or with coordinated movements show positive evidence of 
severe impairment of function.  In electrical tests, reaction 
of degeneration is not present but a diminished excitability 
to faradic current compared with the sound side may be 
present.  Visible or measured atrophy may or may not be 
present.  Adaptive contraction of opposing group of muscles, 
if present, indicates severity.  Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelian sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type.  Atrophy of muscle groups 
not included in the track of the missile, particularly of the 
trapezius and serratus and wounds of the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56 (1996).

In the instant case, the service medical records reflect that 
the fragment wound of the right upper extremity had no artery 
involvement, and reportedly caused only transient neuropathy 
of the right radial nerve.  The records of the initial injury 
do not show that the veteran was hospitalized for a prolonged 
period of treatment.  Both new and the old criteria refer to 
evidence showing hospitalization for a prolonged period for 
treatment of wound indicating moderately severe disability.  
The service records reflect the veteran was able to be 
returned to duty in June 1969, with only temporary profile 
limitations on extensive use of the upper extremities.  
Accordingly, the Board cannot find that the veteran's injury 
was of a type, or involved a history, that approximates the 
criteria for a severe injury under either the old or new 
versions of 38 C.F.R. § 4.56.

The findings regarding impairment of the right upper 
extremity in the years following service do not reflect the 
presence of severe impairment so as to warrant the assignment 
of a rating in excess of the 30 percent rating, a rating 
which recognizes moderately severe impairment.  The VA 
physician who conducted the spinal examination of the veteran 
in May 1997 indicated that the veteran's right upper 
extremity difficulties had basically been unchanged since 
examination in 1991, several years previously.  The May 1997 
examination showed multiple scars of the right arm and some 
absence of feeling in the arm.  However, muscle strength 
testing of the right upper extremity was good and the veteran 
showed normal motion of the right upper extremity in all 
directions.  At the time of the examination, it was indicated 
there was no evidence of atrophy, loss of significant muscle 
mass, or loss of significant muscle control indicative of 
severe muscle injury.

When the veteran was examined a peripheral nerve examination 
by VA in May 1997, he complained that the right upper 
extremity has always been weak and he felt it had gotten even 
weaker over the past several years.  However, motor testing 
at that time showed only mild weakness of the right upper 
extremity, both proximal and distal.  Also, while the 
criteria reflect that tests of strength and endurance of 
muscle groups give positive evidence of severe or moderately 
severe loss, the report of the spinal examination in May 1997 
included the notation that muscle strength of the shoulders 
and arms was 5 in each upper extremity.  The new criteria 
reflect severe disability of muscles when palpation shows 
moderate or extensive loss of deep fascia or of muscle 
substance, but the May 1997 examination reflected that 
palpation was unremarkable.

With respect to atrophy, visible atrophy is a sign of severe 
muscle disability under the new criteria.  Under the old 
criteria it was indicated that visible or measured atrophy 
may or may not be present.  At the time of the spinal 
examination in May 1997, the right biceps measured only 1 
inch less than the left.  The right forearm measured 26.5 
inches, only 1/2 inch less than the left forearm.  

These findings do not equate to severe disability of muscles 
under either the old or the new criteria.  In sum, the 
disability picture is consistent with no more than a 
moderately severe shrapnel wound injury, as reflected by the 
30 percent rating currently in effect.  The Board notes that 
this rating recognizes significant impairment.

The Board has also considered other potentially relevant 
diagnostic codes under 38 C.F.R. §§ 4.71a, 4.118 (1998).  
However, a review of the evidence in the claims file is 
negative for competent medical notation of any significant 
limitation of arm motion or any bone or joint abnormalities 
which would warrant a higher rating.  The recent medical 
evidence of record is also negative for notation of any 
functional limitation caused by scarring of the extremity.  
Thus, consideration of 38 C.F.R. §§ 4.71a, 4.118, Diagnostic 
Codes 5201, 5202, 5203, 7804, 7805 (1998) would not result in 
the assignment of any separate or increased evaluations.



ORDER

Service connection for irritable bowel syndrome is denied.

Service connection for back arthritis is denied.

A rating in excess of 30 percent for residuals of a shrapnel 
fragment wound of the right upper extremity is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 

